Exhibit 10.4
EXECUTION VERSION

AMENDED AND RESTATED PERSONAL LINES
MASTER AGREEMENT
BY AND BETWEEN
ACP RE, LTD
AND
NATIONAL GENERAL HOLDINGS CORPORATION
DATED AS OF JULY 23, 2014









--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I DEFINITIONS 2
ARTICLE II TRANSACTION CLOSING 6
ARTICLE III REPRESENTATIONS AND WARRANTIES OF ACP 7
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF NATIONAL GENERAL 8
ARTICLE V COVENANTS 10
ARTICLE VI RESERVED 15
ARTICLE VII CONDITIONS PRECEDENT 15
ARTICLE VIII INDEMNIFICATION 16
ARTICLE IX TERMINATION PRIOR TO CLOSING 17
ARTICLE X GENERAL PROVISIONS 18


EXHIBITS
Exhibit A
LPT Agreement

Exhibit B
Administrative Services Agreement

Exhibit C
Personal Lines MGA Agreement

Exhibit D            Personal Lines Reinsurance Agreement
Exhibit E            Stop-Loss Agreement
Exhibit F            Investment Agreement
Exhibit G            Personal Lines Bill of Sale
Exhibit H            Personal Lines SPA
Exhibit I            Tower Companies


DISCLOSURE SCHEDULE
Section
Description

Section 3.3
Noncontravention; Consents

Section 4.3
Noncontravention; Consents

Section 7.1(d)
Consents







--------------------------------------------------------------------------------




AMENDED AND RESTATED PERSONAL LINES MASTER AGREEMENT
This AMENDED AND RESTATED PERSONAL LINES MASTER AGREEMENT is made as of July 23,
2014 (this "Agreement"), by and between ACP Re Ltd ("ACP"), a Bermuda exempted
company, and National General Holdings Corporation, a Delaware corporation
("National General").
WHEREAS, ACP, AmTrust Financial Services, Inc. ("AmTrust"), a Delaware
corporation, and National General are entering into a series of agreements by
which ACP has agreed to acquire Tower Group International, Ltd. ("Tower"), a
Bermuda insurance holding company, which transacts commercial and personal lines
insurance business in the United States through the Companies which are parties
to this Agreement, and, in connection therewith, AmTrust and National General
have agreed to administer the run-off of Tower’s legacy business, provide
stop-loss coverage to ACP with respect thereto, and, prospectively, manage and
reinsure all business to be written by the Companies after the Effective Time;
WHEREAS, ACP, pursuant to that certain Merger Agreement among ACP, Merger Sub
and Tower dated as of January 3, 2014 (the "Merger Agreement") is acquiring
Tower and its Subsidiaries through the merger of Merger Sub with and into Tower
with Tower surviving such merger (the "Merger");
WHEREAS, AmTrust and National General have agreed to provide financing to ACP in
connection with the Merger and to manage and reinsure, respectively, the Tower
Companies' Commercial Lines Business and Personal Lines Business as set forth in
the agreements provided for in this Agreement;
WHEREAS, National General will provide financing to ACP in an aggregate
principal amount of up to $125,000,000, which will pay a market interest rate
and have a term of no less than seven years, pursuant to a credit agreement, the
principal terms of which have been agreed to by ACP and National General (the
"Credit Agreement");
WHEREAS, in connection with the transactions described above, CP Re and the
Tower Companies will enter into that certain Loss Portfolio Transfer Agreement
in substantially the form attached hereto as Exhibit A (the "LPT Agreement"),
pursuant to which CP Re will assume all insurance liabilities and unearned
premium liability (to the extent not previously assumed by Affiliates of AmTrust
or National General) of the Tower Companies;
WHEREAS, the parties will enter into the Personal Lines Administrative Services
Agreement, in substantially the form attached as Exhibit B (the "Administrative
Services Agreement"), pursuant to which National General or one or more of its
Affiliates will manage and administer the runoff of claims and policies arising
out of the Personal Lines Business written by the Tower Companies prior to the
Effective Time;
WHEREAS, the parties will enter into the Personal Lines Managing General Agent
Agreement, in substantially the form attached as Exhibit C (the "Personal Lines
MGA Agreement"), pursuant to which National General or one or more of its
Affiliates will manage and administer the Personal Lines Business written by the
Tower Companies following the Effective Time;
WHEREAS, the parties will enter into the 100% Quota Share Reinsurance Agreement,
in substantially the form attached as Exhibit D (the "Personal Lines Reinsurance
Agreement"), pursuant to which National General or one or more of its Affiliates
will reinsure business written by the Tower Companies pursuant to the Personal
Lines MGA Agreement;




--------------------------------------------------------------------------------




WHEREAS, AmTrust and National General, as reinsurers, and CP Re, as reinsured,
will enter into the $250 million Aggregate Stop Loss Reinsurance Agreement in
substantially the form attached as Exhibit E (the "Stop-Loss Agreement");
WHEREAS, AmTrust, National General and ACP Re will enter into a Stop-Loss
Retrocession Agreement to be negotiated in good faith by AmTrust, National
General and ACP Re (the "Retrocession Agreement"), pursuant to which ACP Re will
reinsure 100% of the business reinsured pursuant to the Stop-Loss Agreement;
WHEREAS, AmTrust, through its Affiliate, AII Insurance Management, Ltd., and ACP
will enter into the Investment Management Agreement in substantially the form
attached as Exhibit F (the "Investment Agreement"), by which AII Insurance
Management, Ltd., will provide investment management services to the Tower
Companies;
WHEREAS, in connection with the transactions contemplated herby and pursuant to
the Personal Lines Bill of Sale in substantially the form attached hereto as
Exhibit G, National General will purchase from ACP or its applicable Subsidiary,
directly or indirectly, the Purchased Assets (as defined therein), on the terms
and subject to the conditions set forth therein;
WHEREAS, in connection with the transactions described above, National General
and ACP will enter into the Amended and Restated Personal Lines Stock Purchase
Agreement in substantially the form attached hereto as Exhibit H (the "Personal
Lines SPA"), pursuant to which National General will acquire from ACP all of the
issued and outstanding equity interests of Adirondack AIF LLC, a New York
limited liability company, and New Jersey Skylands Management, LLC, a Delaware
limited liability company;
WHEREAS, the transactions described in the foregoing recitals are collectively
referred to herein as the "Transactions;" and
WHEREAS, the parties hereto entered into that certain Personal Lines Master
Agreement, dated as of April 8, 2014 (the "Original Master Agreement"), and now
wish to amend and restate the Original Master Agreement in its entirety as set
forth herein.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, and of the mutual benefits
to be derived from this Agreement, the parties agree as follows:

-2-    

--------------------------------------------------------------------------------




ARTICLE IDEFINITIONS
Section 1.1    Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:
"ACP" has the meaning set forth in the introductory paragraph of this Agreement.
"Administrative Services Agreement" has the meaning set forth in the Recitals.
"Affiliate" of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. For purposes of this definition,
"control" (including its correlative meanings "controlled by" and "under common
control with") shall mean possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership or securities or partnership or other ownership interests, by contract
or otherwise).
"Agreement" has the meaning set forth in the introductory paragraph of this
Agreement.
"AmTrust" has the meaning set forth in the introductory paragraph of this
Agreement.
"Applicable Law" means any domestic or foreign federal, state or local statute,
law, ordinance or code, or any written rules, regulations or administrative
interpretations issued by any Governmental Entity pursuant to any of the
foregoing, and any order, writ, injunction, directive, judgment or decree of a
court of competent jurisdiction applicable to the parties hereto.
"Applicable Rate" means the prime rate of interest reported from time to time in
The Wall Street Journal.
"Business Day" means any day other than a Saturday, Sunday or other day on which
banking institutions in New York are required or authorized by law or executive
order to be closed.
"Commercial Lines Business" means all insurance contracts, policies,
certificates, binders, slips, covers or other agreements of insurance, including
all supplements, riders, endorsements, renewals and extensions (other than
Personal Lines Business) issued by a Tower Company.
"Commercial Lines Master Agreement" means that certain Amended and Restated
Commercial Lines Master Agreement, dated as of the date hereof, by and between
ACP Re and AmTrust.
"CP Re" means CastlePoint Reinsurance Company, Ltd.
"Credit Agreement" has the meaning set forth in the Recitals.
"Cut-Through Quota Share Agreement" means that certain Personal Lines
Cut-Through Quota Share Reinsurance Agreement, dated as of January 3, 2014, by
and among Integon National Insurance Company, an insurance company organized
under the laws of North Carolina, and the Companies.

-3-    

--------------------------------------------------------------------------------




"Disclosure Schedule" means the Disclosure Schedule delivered in connection
with, and constituting a part of, this Agreement.
"Earn-Out Payments" has the meaning set forth in Section 2.4.
"Effective Time" has the meaning set forth in Section 2.1.
"Governmental Entity" has the meaning set forth in Section 3.3.
"Gross Written Premium" means (a) any and all amounts received, less
cancellations and returns, in connection with the Personal Lines Business that
are required to be reported as direct or assumed premium on the statutory
financial statement of National General or its insurance company Affiliates, as
the case may be, in accordance with Applicable Law, and (b) as of the Effective
Time, unearned premium assumed or written in connection with the Cut-Through
Quota Share Agreement or the Pre-Closing MGA Agreement.
"Indemnified Party" has the meaning set forth in Section 8.2(a).
"Indemnifying Party" has the meaning set forth in Section 8.2(a).
"Insurance Regulators" means all Governmental Entities regulating the business
of insurance under Applicable Laws.
"Investment Agreement" has the meaning set forth in the Recitals.
"Liens" means pledges, restrictions, claims, liens, charges, encumbrances and
security interests of any kind.
"Losses" means any and all liabilities, claims, obligations, losses, costs,
disbursements, penalties, fines, expenses (including reasonable attorneys',
accountants' and other out-of-pocket professional fees and expenses incurred in
the investigation, collection, prosecution or defense or any claims, whether or
not involving any third party) and damages, but excluding lost profits or any
punitive, exemplary, consequential or similar damages (other than lost profits
or any punitive, exemplary, consequential or similar damages actually paid to a
third party in a Third Party Claim).
"LPT Agreement" has the meaning set forth in the Recitals.
"Measurement Date" means the last Business Day of June and December of each
calendar year.
"Merger Agreement" has the meaning set forth in the Recitals.
"Merger Sub" means London Acquisition Company Limited, a Bermuda exempted
company.
"National General" has the meaning set forth in the Recitals.
"Permitted Liens" means (a) Liens for Taxes or assessments and similar charges,
which either are (i) not delinquent or (ii) being contested in good faith and by
any appropriate action or proceeding, and adequate reserves (as determined in
accordance with SAP) have been established

-4-    

--------------------------------------------------------------------------------




on the relevant Company's books with respect thereto, (b) Liens to secure,
landlords, sublandlords, licensors, sublicensors or licensees under real estate
leases, licenses or other rental or lease agreements, (c) deposits or pledges
made in connection with, or to secure payment of, utilities or similar services,
workers' compensation, unemployment insurance, pension or other social security,
governmental insurance and governmental benefits mandated under Applicable Laws,
or to secure the performance of tenders, statutory obligations, surety and
appeal bonds, bids, leases, government contracts, performance and return of
money bonds and similar obligations, (d) mechanics', materialmen's or
contractors' Liens or any similar statutory Lien for amounts not yet due and
payable and incurred in the ordinary course of business, (e) zoning,
entitlement, building and other similar restrictions which are not violated by
the current conduct of the Personal Lines Business, (f) purchase money Liens in
any property acquired by the Tower Companies in the ordinary course of business
and (g) easements, covenants, rights of way or other encumbrances or
restrictions, if any, that do not impair the use of the assets to which they
relate.
"Person" means an individual, corporation, partnership (limited or general),
joint venture, limited liability company, association, trust, unincorporated
organization or other entity.
"Personal Lines Business" means all insurance contracts, policies, certificates,
binders, slips, covers or other agreements of insurance, including all
supplements, riders, endorsements, renewals and extensions for personal
automobile liability and physical damage, homeowners, personal excess and
umbrella coverage issued by the Companies.
"Personal Lines Bill of Sale" means the Personal Lines Bill of Sale and General
Assignment and Assumption Agreement dated as of the Transaction Closing Date
among ACP, Affiliates of Tower acquired by ACP and National General in the form
annexed as Exhibit C.
"Personal Lines Reinsurance Agreement" has the meaning set forth in the
Recitals.
"Personal Lines MGA Agreement" has the meaning set forth in the Recitals.
"Pre-Closing MGA Agreement" means the Managing General Agent Agreement, dated as
of April 1, 2014, by and between National General Holdings Corp. and Tower Risk
Management Corp.
"Regulatory Approvals" means all approvals, consents and authorizations of the
transactions contemplated by this Agreement required under applicable state
insurance or insurance holding company laws, including without limitation all
approvals, consents and authorizations required by the New York Department of
Financial Services, the Illinois Department of Insurance, the Massachusetts
Division of Insurance, the Florida Office of Insurance Regulation, the New
Jersey Department of Banking and Insurance, the Maine Bureau of Insurance and
any other state insurance regulator whose approval is required to consummate any
of the transactions contemplated by this Agreement.
"Retrocession Agreement" has the meaning set forth in the Recitals.
"SAP" means, with respect to any Tower Company, the applicable statutory
accounting principles (or local equivalents in the applicable jurisdiction)
prescribed by the applicable Insurance Regulator under Applicable Law.
"Stop-Loss Agreement" has the meaning set forth in the Recitals.

-5-    

--------------------------------------------------------------------------------




"Subject Premium" means Gross Written Premium in respect of the Personal Lines
Business written or assumed by National General or its Affiliates in connection
with the Transactions (including, without limitation, business written or
assumed by National General or its Affiliates pursuant to the Cut-Through Quota
Share Agreement and the Pre-Closing MGA Agreement) on or following the Effective
Time, including, without limitation, Gross Written Premium in respect of
renewals or replacements of policies in respect of the Personal Lines Business
issued on or prior to the Effective Time, and policies in respect of the
Personal Lines Business written by National General or its Affiliates following
the Effective Time.
"Subsidiary" of any Person means another Person 50% or more of the total
combined voting power of all classes of capital stock or other voting interests
of which, or 50% or more of the equity securities of which, is owned directly or
indirectly by such first Person.
"Taxes" means all federal, state, local and foreign taxes of any kind, including
those on or measured by or referred to as income, gross receipts, sales, use, ad
valorem, franchise, profits, value added, property or windfall profits taxes, or
similar fees, assessments or charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a tax
return), together with any interest and any penalties, additions to tax or
additional amounts imposed thereon by any Taxing Authority, domestic or foreign.
"Taxing Authority" means any Governmental Entity or other Person responsible for
and having jurisdiction over, the administration of Taxes.
"Third-Party Claim" has the meaning set forth in Section 8.2(a).
"Tower" has the meaning set forth in the Recitals.
"Tower Companies" means the companies set forth on Exhibit I hereto.
"Transaction Closing" has the meaning set forth in Section 2.1.
"Transaction Closing Date" has the meaning set forth in Section 2.1.
"Transaction Documents" means this Agreement, the Administrative Services
Agreement, the Personal Lines Bill of Sale, the Personal Lines MGA Agreement,
the Personal Lines Reinsurance Agreement, the Credit Agreement, the LPT
Agreement, the Retrocession Agreement, the Investment Agreement, the Stop-Loss
Agreement, the Personal Lines SPA, and the Investment Agreement.
"Transactions" has the meaning set forth in the Recitals.

ARTICLE II

TRANSACTION CLOSING


Section 2.1    Closing. Unless this Agreement shall have been terminated
pursuant to Section 9.1, and subject to the satisfaction or waiver of each of
the conditions set forth in Article VII, the closing of the transactions
contemplated hereby (the "Transaction Closing") shall take place at 10:00 a.m.
on the "Closing Date" (as defined in the Merger Agreement), at the same location
as the "Closing" (as defined in the Merger

-6-    

--------------------------------------------------------------------------------




Agreement). The effective date and time of the Transaction Closing are herein
referred to as the "Transaction Closing Date." All of the contemplated
transactions under this Agreement shall be deemed to be consummated as of
11:59:59 p.m. Eastern Time on the Transaction Closing Date (the "Effective
Time") and all actions taken at Transaction Closing shall be deemed to have
occurred simultaneously and shall be deemed effective as of the dates and times
specified in this Agreement.
Section 2.2    ACP's Transaction Closing Date Deliveries. Subject to fulfillment
or waiver (where permissible) of the conditions set forth in Article VII, at the
Transaction Closing, ACP shall deliver to National General all of the following:
(a)    FIRPTA Certificate. Unless ACP is a foreign person, a certification from
ACP and signed by a responsible officer of ACP, as contemplated under Section
1.1445-2(b)(2) of the Treasury Regulations, certifying that ACP is not a foreign
person.
(b)    Transaction Documents. A copy of (i) each Transaction Document (other
than this Agreement) duly executed by ACP or its applicable Affiliate and (ii)
such other documents and instruments as National General reasonably requests to
consummate the transactions contemplated by this Agreement.
Section 2.3    National General's Transaction Closing Date Deliveries. Subject
to fulfillment or waiver (where permissible) of the conditions set forth in
Article VII, at the Transaction Closing, National General shall deliver to ACP a
copy of (a) each Transaction Document (other than this Agreement) duly executed
by National General or its applicable Affiliate and (b) such other documents and
instruments as ACP reasonably requests to consummate the transactions
contemplated by this Agreement.
Section 2.4    Earn-Out Payments.
(a)    National General will pay to ACP and ACP will accept from National
General, an amount in cash equal to three percent (3%) of Subject Premium for
the three-year period following the Effective Time (the "Earn-Out Period"),
which shall be payable semi-annually on the terms herein (each such payment, an
"Earn-Out Payment"). The aggregate amount of all Earn-Out Payments shall not
exceed $30 million. The parties agree that National General shall be entitled to
set off any amounts due or payable to ACP hereunder against any amounts
otherwise due and payable by ACP to National General or its Affiliates in
connection with the Transactions.
(b)    On the last Business Day of the month following each Measurement Date
during the Earn-Out Period, National General shall notify ACP in writing of the
Subject Premium for the six-month period ending on such Measurement Date (except
with respect to the initial Measurement Date, which shall provide the Subject
Premium beginning at the Effective Time and ending on the initial Measurement
Date) and National General shall pay to ACP the Earn-Out Payment in respect of
such period by wire transfer in immediately available funds to the Reserve
Account (as such term is defined in the Credit Agreement). During the five-day
period immediately following ACP's receipt of an Earn-Out Payment, ACP shall be
permitted to review National

-7-    

--------------------------------------------------------------------------------




General's books and records and National General's working papers to the extent
solely related to the determination of the Subject Premium and the applicable
Earn-Out Payment.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ACP
Subject to the exceptions and qualifications set forth in the Disclosure
Schedule, ACP represents and warrants to National General as follows:
Section 3.1    Organization, Standing and Corporate Power. ACP is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has the requisite corporate power and
authority to carry on its business as now being conducted.
Section 3.2    Authority. ACP has the requisite corporate power and authority to
enter into this Agreement and the other Transaction Documents and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the other Transaction Documents by ACP and the consummation
by ACP of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of ACP and no other
corporate action or proceeding on the part of ACP or any Affiliate of ACP is
necessary (including any shareholder vote). This Agreement and each of the other
Transaction Documents has been duly executed and delivered by ACP and, assuming
this Agreement and the other Transaction Documents constitute the valid, legal
and binding agreement of National General, constitutes a valid, legal and
binding obligation of ACP, enforceable against ACP in accordance with its terms,
except that (a) such enforcement may be subject to applicable bankruptcy,
insolvency or other similar laws, now or hereafter in effect, affecting
creditors' rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
Section 3.3    Noncontravention; Consents. Neither the execution and delivery of
this Agreement or the other Transaction Documents by ACP, nor the consummation
by ACP of the transactions contemplated hereby or thereby, nor performance or
compliance by ACP with any of the terms or provisions hereof or thereof, will
(i) conflict with or violate any provision of the certificate or articles of
incorporation, code of regulations, by-laws or other comparable charter or
organizational documents of ACP or (ii) assuming (A) that the actions described
in Section 4.02(a) of the Merger Agreement have been completed, (B) that the
authorizations, consents and approvals referred to in this Section 3.3 are
obtained and (C) that the filings referred to in this Section 3.3 are made and
any waiting periods thereunder have terminated or expired, in the case of each
of clauses (A) through (C), prior to the Effective Time, (x) conflict with,
contravene or violate any Law, judgment, writ or injunction of any Governmental
Entity applicable to ACP or the Tower Companies or (y) conflict with, contravene
or violate or constitute a default or breach under any of the terms, conditions
or provisions of any Contract to which ACP or any of the Tower Companies is a
party or accelerate ACP's or any of the Tower Companies', if applicable,
obligations under any such Contract. Except for (a) compliance with the
applicable requirements of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, (b) compliance with the rules
and regulations of the NASDAQ Stock Market, (c) the filing of appropriate
documents with the relevant authorities of other jurisdictions in which any of
the Tower Companies is qualified to do business, (d) compliance with any
applicable state

-8-    

--------------------------------------------------------------------------------




securities or blue sky laws and (e) the Regulatory Approvals as set forth in
Section 3.3 of the Disclosure Schedule, no consent or approval of, action by or
in respect of, or filing, license, permit or authorization, declaration or
registration with, any court or governmental or regulatory authority or agency,
domestic or foreign (a "Governmental Entity"), the performance by ACP of its
obligations pursuant to this Agreement and the other Transaction Documents and
the consummation by ACP of the transactions contemplated hereunder and
thereunder.
Section 3.4    Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the transactions contemplated by
this Agreement or the other Transaction Documents based upon arrangements made
by or on behalf of ACP or the Tower Companies.
Section 3.5    No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III (including the
related portions of the Disclosure Schedules), none of ACP or any other Person
has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of ACP, including any representation or
warranty as to the accuracy or completeness of any information regarding the
Tower Companies furnished or made available to National General and its
representatives.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF NATIONAL GENERAL
Subject to the exceptions and qualifications set forth in the Disclosure
Schedule, National General represents and warrants to ACP as follows:
Section 4.1    Organization, Standing and Corporate Power. National General is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority to
carry on its business as now being conducted.
Section 4.2    Authority. National General has the requisite corporate power and
authority to enter into this Agreement and the other Transaction Documents and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the other Transaction Documents by National
General and the consummation by National General of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of National General. No action by the stockholders
of National General is necessary to authorize the execution and delivery by
National General of this Agreement and the other Transaction Documents and the
consummation by National General of the transactions contemplated hereby and
thereby. This Agreement and each of the other Transaction Documents has been
duly executed and delivered by National General and, assuming this Agreement
constitutes the valid, legal and binding agreement of ACP, constitutes a valid,
legal and binding obligation of National General, enforceable against National
General in accordance with its terms except that (i) such enforcement may be
subject to applicable bankruptcy, insolvency or other similar laws, now or
hereafter in effect, affecting creditors' rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

-9-    

--------------------------------------------------------------------------------




Section 4.3    Noncontravention; Consents. The execution and delivery of this
Agreement and the other Transaction Documents do not, and except as disclosed in
Section 4.3 of the Disclosure Schedule, the consummation of the transactions
contemplated hereby or thereby will not, (i) conflict with, be prohibited by, or
require any approval that has not already been obtained under, any of the
provisions of the certificate of incorporation or the by-laws of National
General or the comparable organizational documents of any of its Subsidiaries,
(ii) subject to the matters referred to in the next sentence, conflict with,
result in a breach of or default (with or without notice or lapse of time, or
both) under, be prohibited by, require approval or consent under, give rise to a
right of termination under, or result in the creation of any Lien (other than a
Permitted Lien) on any property or asset of National General or any of its
Affiliates under, any agreement, permit, franchise, license or instrument to
which National General or any of its Subsidiaries is a party or (iii) subject to
the matters referred to in the next sentence, contravene, be prohibited by, or
require approval or consent under, any Applicable Law, judgment, injunction or
award applicable to National General or any of its Subsidiaries, which, in the
case of clauses (ii) and (iii) above, would materially impair the ability of
National General to consummate any of the transactions contemplated hereby or
thereby. No consent, approval or authorization of, or declaration or filing
with, or notice to, any Governmental Entity is required by or with respect to
National General or any of its Subsidiaries in connection with the execution and
delivery of this Agreement or the other Transaction Documents by National
General or the consummation by National General of any of the transactions
contemplated hereby or thereby, except for (i) the approvals, filings and
notices required under the insurance laws of the jurisdictions set forth in
Section 4.3 of the Disclosure Schedule, (ii) such other consents, approvals,
authorizations, declarations, filings or notices as are set forth in Section 4.3
of the Disclosure Schedule and (iii) such other consents, approvals,
authorizations, declarations, filings or notices that are not required to be set
forth pursuant to clauses (ii) and (iii) the failure to obtain or make which, in
the aggregate, would not materially impair the ability of National General to
consummate any of the transactions contemplated hereby.
Section 4.4    Litigation. There is no suit, action, proceeding or arbitration
pending or threatened in writing against or affecting National General or any
Affiliate of National General that (i) seeks to restrain or enjoin the
consummation of any of the transactions contemplated by this Agreement or the
other Transaction Documents or (ii) would reasonably be expected to impair the
ability of National General to consummate any of the transactions contemplated
by this Agreement or the other Transaction Documents.
Section 4.5    Brokers. No broker, investment banker, financial advisor or other
person is entitled to any broker's, finder's, financial advisor's or other
similar fee or commission in connection with the transactions contemplated by
this Agreement or the other Transaction Documents based upon arrangements made
by or on behalf of National General or any Affiliate.
ARTICLE V
COVENANTS
Section 5.1    Employees of the Tower Companies.
(c)    From time to time on or after the date hereof, upon ten (10) days written
notice to ACP and AmTrust (an "Employee Offer Notice"), subject to subsection
(b) below, National

-10-    

--------------------------------------------------------------------------------




General may, or may cause an Affiliate to, offer employment to employees of any
Tower Company or its Affiliates that National General reasonably determines are
necessary for the Personal Lines Business under terms and conditions satisfying
the obligations of ACP under the Merger Agreement (as defined in the Master
Agreement) with respect to such employees.
(d)    If within ten (10) days of receipt of an Employee Offer Notice, neither
AmTrust nor ACP has objected in writing to the making of offers of employment to
the employees indicated in such Employee Offer Notice, National General may make
an offer of employment to such employees. If AmTrust or ACP provides such
written objection, ACP, AmTrust and National General shall negotiate in good
faith to coordinate the employment or retention of such employees among
themselves. If an agreement as to the employment or retention of such employees
is reached, National General may make offers to such employees pursuant to such
agreement. If within thirty (30) days of the delivery of any such objection,
ACP, AmTrust and National General shall have failed to reach an agreement with
respect to the employment or retention of such employees, ACP, National General
and AmTrust shall enter mediation. In the event pursuant to such mediation ACP,
AmTrust and National General shall reach an agreement as the employment or
retention of such employees, National General may make offers of employment to
the employees designated in such agreement.
(e)    Nothing contained in this Agreement shall confer upon any employee of any
Tower Company or any of its Affiliates any right with respect to continued
employment by National General or any of its Affiliates. No provision of this
Agreement shall create any third-party rights in any such employee, or any
beneficiary or dependent thereof, with respect to the compensation, terms and
conditions of employment and benefits that may be provided to such employee by
National General or any of its Affiliates or under any benefit plan that
National General or any of its Affiliates may maintain.
Section 5.2    Confidential Information.
(a)    The Parties hereby agree to treat as confidential any and all reports,
information, and data relating to, obtained by, prepared or assembled by, or
given to the other or developed as a result of information supplied by or on
behalf of any Party under this Agreement, or by reason of, or relating to, the
transactions contemplated by or incidental to this Agreement, including but not
limited to any materials, presentations, records, and all matters affecting or
relating to the proposed business and operations under the Personal Lines
Business (such information being collectively referred to herein as
"Confidential Information"). For purposes of this Section 5.2, the party
disclosing Confidential Information will be referred to as the "Disclosing
Party" and the party receiving Confidential Information will be referred to as
the "Receiving Party."
(b)    The Parties shall each take appropriate steps to ensure that all
Confidential Information is kept confidential by the respective Parties and each
of their directors, officers,

-11-    

--------------------------------------------------------------------------------




principals, shareholders, affiliates, employees, agents and advisors, and that
such Confidential Information will not be divulged, disclosed or communicated to
any person, firm, association, corporation or other entity, during or subsequent
to the Term of this Agreement, provided, however, that (a) disclosure of any
Confidential Information to which the Disclosing Party has consented in writing
may be made; (b) any Confidential Information may be disclosed to regulatory
authorities or other appropriate parties pursuant to Laws or legal process after
notice is given to the Disclosing Party to allow the Disclosing Party to contest
or limit the scope of Confidential Information to be disclosed; (c) Confidential
Information may also be disclosed to auditors of any Receiving Party, Tower
Company reinsurers or retrocessionaires, to the extent reasonably appropriate;
and (d) Confidential Information may also be disclosed by a Receiving Party to
its Affiliates, provided the Receiving Party directs such Affiliates to treat
such Confidential Information confidentially and in accordance with the terms of
this Agreement.
(c)    In the event of a breach of this Section 5.2 relating to Confidential
Information, the affected Party shall be entitled to seek specific performance
and injunctive or other equitable relief as a remedy for any such breach, which
shall not be deemed to be the exclusive remedy for such breach, but shall be in
addition to all the remedies available at law or equity.
(d)    The term "Confidential Information" as used in this Agreement does not
include information which (i) was known to the Receiving Party prior to
disclosure of such information by the Disclosing Party, (ii) was or becomes
generally available to the public other than as a result of the disclosure by or
on behalf of the Receiving Party; (iii) was or becomes available on a
non-confidential basis from a source other than the Receiving Party or its
representatives, provided that such source is not bound by a confidentiality
agreement with, or similar obligation to, the Disclosing Party or (iv) is
independently developed by the Receiving Party without the use of such
information.
(e)    National General may from time to time provide each Tower Company with
access to certain proprietary systems developed by National General, including
without limitation, any source code, object code, executable code, data,
databases, and related documentation in respect thereof (collectively, the
"National General IP"). Each Tower Company acknowledges and agrees that the
National General IP, including without limitation program code, specifications,
logic, design, ideas, techniques, know-how and procedures contained therein and
all related documentation are confidential intellectual property exclusively
owned by National General. This Agreement does not grant and shall not be
construed to grant any license or right to use the National General IP except as
expressly authorized in writing by National General. Each Tower Company and its
employees shall not disclose National General IP or any part thereof to any
third party, including affiliates, except as expressly authorized by National
General. Each Tower Company shall not (a) use or access the National General IP
for any purpose other than performing its duties under this

-12-    

--------------------------------------------------------------------------------




Agreement; or (b) modify, enhance, reverse engineer, delink, disassemble or
decompile any of the National General IP or part thereof.
Section 5.3    Covenant Not to Compete, Solicit or Hire.
(a)    ACP and each of its subsidiaries (including, without limitation, the
Tower Companies) (collectively, the "ACP Parties") acknowledges and agrees that
National General and its Affiliates would be irreparably damaged if any ACP
Party were to provide services or to otherwise participate in the business of
any Person competing with the Personal Lines Business in a similar business and
that any such competition by an ACP Party would result in a significant loss of
goodwill by National General in respect of the Personal Lines Business. Each ACP
Party further acknowledges and agrees that the covenants and agreements set
forth in this Section 5.3 were a material inducement to National General to
enter into this Agreement and the other Transaction Documents and to perform its
obligations hereunder and thereunder, and that National General and its
Affiliates would not obtain the benefit of the bargain set forth in this
Agreement or the other Transaction Documents as specifically negotiated by the
parties hereto and thereto if any ACP Party breached the provisions of this
Section 5.3. Therefore, in further consideration of National General's
performance of its obligations hereunder and under the other Transaction
Documents, each of the ACP Parties agrees that during the period in which any
parties have any obligations under any of the Transaction Documents (including,
without limitation, the Credit Agreement) and the five-year period thereafter,
it shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, either for itself, himself or herself or through any other Person,
engage in, participate in, or permit such Person’s name to be used by any
enterprise engaging in or participating in, the Personal Lines Business;
provided, that the foregoing shall not restrict or prohibit the ACP Parties from
engaging in reinsurance transactions in respect of the Personal Lines Business.
For purposes of this Agreement, the term "participate" includes any direct or
indirect interest in any enterprise, whether as a stockholder, member, partner,
joint venturer, franchisor, franchisee, executive, consultant or otherwise
(other than by ownership of less than two percent (2%) of the stock of a
publicly held corporation) or rendering any direct or indirect service or
assistance to any Person. Each ACP Party agrees that this covenant is reasonably
designed to protect National General’s substantial investment and is reasonable
with respect to its duration, geographical area and scope.
(b)    For so long as any ACP Party has continuing obligations under Section
3.3(a) above, such ACP Party shall not (and shall cause its, his or her
Subsidiaries not to) directly, or indirectly through another Person, (a) induce
or attempt to induce (other than by a general solicitation advertisement,
posting or similar job solicitation process) any employee, agent or producer of
National General or its Affiliates engaged in the Personal Lines Business to
leave the employ of National General or any of its Subsidiaries or Affiliates,
or in any way interfere with the relationship between National General or any of
its Subsidiaries or Affiliates and any such employee, except in accordance with
Section 5.1, (b) hire (other than by a general solicitation advertisement,
posting

-13-    

--------------------------------------------------------------------------------




or similar job solicitation process) any employee, agent or producer of National
General or any of its Subsidiaries or Affiliates at any time during the
six-month period immediately prior to the date on which such hiring would take
place (it being conclusively presumed by the Parties so as to avoid disputes
under this Section 5.3(b) that any such hiring (other than by a general
solicitation advertisement, posting or similar job solicitation process) within
such six-month period is in violation of clause (i) above), except in accordance
with Section 5.1, or (c) call on, solicit or service any customer, agent,
producer, supplier, licensee, licensor or other business relation of the
Personal Lines Business in order to induce or attempt to induce such Person to
cease doing or decrease their business with National General or any of its
Subsidiaries or Affiliates, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and National
General or any of its Subsidiaries or Affiliates (including making any negative
statements or communications about National General or any of its Subsidiaries
or Affiliates).
(c)    If, at the time of enforcement of any of the provisions of this Section
5.3, a court determines that the restrictions stated herein are unreasonable
under the circumstances then existing, then the Parties agree that the maximum
period, scope or geographical area reasonable under the circumstances shall be
substituted for the stated period, scope or area. The Parties further agree that
such court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope or geographical area permitted by law.
(d)    If an ACP Party (the "Restricted Persons") breaches, or threatens to
commit a breach of, any of the provisions of this Section 5.3 (the "Restrictive
Covenants"), National General will have the following rights and remedies, each
of which rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to National General at law or in equity:
(i)
the right and remedy to have the Restrictive Covenants specifically enforced by
any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
National General and that money damages would not provide an adequate remedy to
National General; and

(ii)
the right and remedy to require the Restricted Persons to account for and pay
over to National General any profits, monies, accruals, increments or other
benefits derived or received by the Restricted Persons as the result of any
transactions constituting a breach of the Restrictive Covenants.

Section 5.4    Commercially Reasonable Efforts. Upon the terms and subject to
the conditions and other agreements set forth in this Agreement, each of the
parties agrees to use its commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and
cooperate

-14-    

--------------------------------------------------------------------------------




with the other parties in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement. The parties acknowledge and agree
that any reference made to commercially reasonable efforts in this Agreement
shall not include any obligation to commence or continue any contested
arbitration or litigation other than the filing of a proof of claim or similar
filing requirement necessary to preserve a claim against any insolvent or
otherwise financially impaired debtor.
Section 5.5    Consents, Approvals and Filings. ACP and National General shall
each use their commercially reasonable efforts, and shall cooperate fully with
each other (i) to comply as promptly as practicable with all governmental
requirements applicable to the transactions contemplated by this Agreement and
(ii) to obtain as promptly as practicable all necessary permits, orders or other
consents, approvals or authorizations of Governmental Entities and consents or
waivers of all third parties necessary in connection with the consummation of
the transactions contemplated by this Agreement. In connection therewith, ACP
and National General shall make and cause their respective Affiliates to make
all legally required filings as promptly as practicable in order to facilitate
prompt consummation of the transactions contemplated by this Agreement, and
shall provide and shall cause their respective Affiliates to provide such
information and communications to Governmental Entities as such Governmental
Entities may request. The parties hereto shall not willfully take any action
that will have the effect of delaying, impairing or impeding the receipt of all
necessary permits, orders or other consents, approvals or authorizations of
Governmental Entities and consents or waivers of all third parties necessary in
connection with the consummation of the transactions contemplated by this
Agreement.
Section 5.6    Public Announcements. Until the Transaction Closing Date, the
parties hereto shall consult with each other before issuing, and give each other
the opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated hereunder, and shall
not issue any such press release or make any such public statement prior to such
consultation and joint approval of National General and ACP, except as may be
required by Applicable Law, court process or the rules and regulations of any
national securities exchange or national securities quotation system provided
that, to the extent possible under the circumstances, the party making such
disclosure consults with the other party, and considers in good faith the views
of the other party, before doing so.
Section 5.7    Further Assurances. ACP and National General agree, and ACP,
prior to the Transaction Closing, and National General, after the Transaction
Closing, agree to cause the Tower Companies and each of their Subsidiaries, to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be reasonably necessary or
desirable in order to consummate or implement expeditiously the transactions
contemplated by this Agreement.
Section 5.8    Notice of Events.
(a)    National General shall promptly notify ACP, and ACP shall promptly notify
National General, in writing, upon (1) becoming aware of any order or decree or
any complaint praying for an order or decree restraining or enjoining the
execution of this Agreement or the consummation of the transactions contemplated
by this Agreement, or (2) receiving any notice from any Governmental Entity of
its intention to (i) institute a suit or proceeding to restrain or enjoin the

-15-    

--------------------------------------------------------------------------------




execution of this Agreement or the consummation of the transactions contemplated
by this Agreement or (ii) nullify or render ineffective this Agreement or such
transactions if consummated.
(b)    During the period from the date hereof to the Transaction Closing Date or
the earlier termination of this Agreement, National General shall promptly
notify ACP in writing if National General becomes aware of: (i) the occurrence
or non-occurrence of any event or the existence of any fact or condition that
would cause or constitute a breach of any of its representations or warranties
had any such representation or warranty been made as of the time of National
General's discovery of such event, fact or condition; (ii) any material failure
on its part or ACP's or the Tower Companies' part to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; or (iii) the occurrence or non-occurrence of any event or the
existence of any fact or condition that would cause or constitute a breach of
any of ACP's representations or warranties hereunder.
(c)    During the period from the date hereof to the Transaction Closing Date or
the earlier termination of this Agreement, ACP shall promptly notify National
General in writing if ACP becomes aware of: (i) the occurrence or non-occurrence
of any event or the existence of any fact or condition that would cause or
constitute a breach of any of its representations or warranties had any such
representation or warranty been made as of the time of ACP's discovery of such
event, fact or condition; (ii) any material failure on its part or National
General's part to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder; or (iii) the occurrence or
non-occurrence of any event or the existence of any fact or condition that would
cause or constitute a breach of any of National General's representations or
warranties hereunder.
Section 5.9    Merger Agreement. During the period from the date hereof to the
Transaction Closing Date or the earlier termination of this Agreement, ACP shall
promptly notify National General in writing if ACP becomes aware of: (a) the
occurrence or non-occurrence of any event or the existence of any fact or
condition that would cause or constitute a material breach of any of Tower's
representations or warranties set forth in the Merger Agreement had any such
representation or warranty been made as of the time of ACP's discovery of such
event, fact or condition; (b) any material failure on Tower's part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under the Merger Agreement; or (c) the occurrence or
non-occurrence of any event or the existence of any fact or condition that would
cause or constitute a material breach of any of Tower's representations or
warranties under the Merger Agreement. ACP hereby agrees that without National
General's written consent that it shall not waive: (x) any material breach by
Tower of any of its representation or warranty set forth in the Merger
Agreement; or (y) any material failure by Tower to comply with any covenants or
conditions to closing contained in the Merger Agreement.
Section 5.10    Transition Services. From time to time following the Transaction
Closing Date, National General may request from ACP any transition services that
National General reasonably determines

-16-    

--------------------------------------------------------------------------------




are necessary for the Personal Lines Business. National General shall reimburse
ACP for any costs actually incurred by ACP in providing any such services to
National General.
Section 5.11    Use of Office Space. From time to time following the Transaction
Closing Date, National General may elect to use all or a portion of the office
space used by any of the Companies prior to such date, including, without
limitation, employee work stations, telephone and computer equipment and other
facilities as National General determines are reasonably necessary for the
Personal Lines Business. National General shall reimburse ACP for costs actually
incurred by ACP in connection therewith.
ARTICLE VI
RESERVED
ARTICLE VII
CONDITIONS PRECEDENT
Section 7.1    Conditions to Each Party's Obligations. The respective
obligations of each party to consummate the transactions contemplated hereby are
subject to the satisfaction or waiver on or prior to the Transaction Closing
Date of the following conditions:
(e)    Governmental Consents. All filings required to be made prior to the
Transaction Closing Date with, and all consents, approvals, permits and
authorizations required to be obtained prior thereto from, Governmental Entities
in connection with the consummation of the transactions contemplated hereby by
ACP and National General set forth in Section 3.3 and Section 4.3 of the
Disclosure Schedule shall have been made or obtained.
(f)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction and no Applicable Law of any Governmental Entity preventing the
consummation of the Transactions or any of the other transactions contemplated
hereby shall be in effect; provided, that the party invoking this condition
shall have used all reasonable efforts to have any such order or injunction
vacated, and no Governmental Entity shall have instituted any proceeding that is
pending seeking any such order, preliminary or permanent injunction or other
order to prohibit the consummation of the transactions contemplated hereby or
any of the other transactions contemplated hereby.
(g)    Consents. All consents, waivers, clearances, approvals and authorizations
from third parties under the contracts and agreements set forth on Section
7.1(c) of the Disclosure Schedule as being required to be obtained prior to
Transaction Closing shall have been retained.
(h)    Merger Agreement.    The Closing (as defined in the Merger Agreement) of
the Merger (as defined in the Merger Agreement) shall occur contemporaneous with
the transactions contemplated herein.

-17-    

--------------------------------------------------------------------------------




(i)    Commercial Lines Master Agreement. The transactions contemplated by the
Commercial Lines Master Agreement to be effected as of the "Transaction Closing"
(as defined in the Commercial Lines Master Agreement) shall occur
contemporaneous with the transactions contemplated herein.
Section 7.2    Conditions to Obligations of National General. The obligations of
National General to consummate the transactions contemplated hereby and the
other actions to be taken at the Transaction Closing are further subject to the
satisfaction or waiver by National General on or prior to the Transaction
Closing Date of the following conditions:
(a)    Representations and Warranties. The representations and warranties of ACP
in this Agreement shall be true and correct in all material respects, in each
case as of the date of this Agreement and as of the Transaction Closing Date as
though made on and as of the Transaction Closing Date (except as to any
representation or warranty which specifically relates to another date).
(b)    Performance of Obligations of ACP. ACP shall have performed in all
material respects all obligations required to be performed by it under this
Agreement on or prior to the Transaction Closing Date.
(c)    Closing Deliveries. ACP shall have delivered to National General each of
the items described in Section 2.2.
Section 7.3    Conditions to Obligations of ACP. The obligations of ACP to
consummate the transactions contemplated hereby and the other actions to be
taken at the Transaction Closing are further subject to the satisfaction or
waiver by ACP on or prior to the Transaction Closing Date of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of
National General set forth in this Agreement shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Transaction Closing Date as though made on and as of the Transaction Closing
Date (except as to any representation or warranty which specifically relates to
another date).
(b)    Performance of Obligations of National General. National General shall
have performed in all material respects all obligations required to be performed
by it under this Agreement on or prior to the Transaction Closing Date.
(c)    Closing Deliveries. National General shall have delivered to ACP each of
the items described in Section 2.3.
Section 7.4    Frustration of Closing Conditions. No party to this Agreement may
rely on the failure of any condition set forth in this Article VII to be
satisfied if such failure was caused by such party's failure to use reasonable
best efforts to cause the Transaction Closing to occur, as required by Section
5.4 hereof.

-18-    

--------------------------------------------------------------------------------




ARTICLE VIII
INDEMNIFICATION
Section 8.1    Obligation to Indemnify.
(d)    ACP agrees to indemnify, defend and hold harmless National General and
its Affiliates and their respective representatives from and against all Losses
relating to a Third Party Claim to the extent such Losses are determined to have
arisen from, or relate to, any material breach of any of the covenants and
agreements of ACP contained in this Agreement.
(e)    National General agrees to indemnify, defend and hold harmless ACP and
its Affiliates and their respective representatives from and against all Losses
relating to a Third Party Claim to the extent such Losses are determined to have
arisen from, or relate to, any material breach of any of the covenants and
agreements of National General contained in this Agreement.
(f)    The parties' obligations pursuant to this Section 8.1 shall terminate as
of the Transaction Closing Date, except for claims based on actual fraud,
criminal activity or willful misconduct. Following the Transaction Closing Date,
the parties' indemnification rights and obligations shall be as set forth in the
applicable Transaction Document.
Section 8.2    Indemnification Procedures.
(d)    If any third party shall notify either party (the "Indemnified Party")
with respect to any matter (a "Third-Party Claim") which may give rise to a
claim for indemnification against any other Party (the "Indemnifying Party")
under this Article VIII, then the Indemnified Party shall promptly (and in any
event within five Business Days after receiving notice of the Third-Party Claim)
notify the Indemnifying Party thereof in writing.
(e)    An Indemnifying Party will have the right at any time to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice; provided, that the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld) unless the judgment or proposed settlement involves only
the payment of money damages and does not impose an injunction or other
equitable relief upon the Indemnified Party.
(f)    Unless and until an Indemnifying Party assumes the defense of the
Third-Party Claim as provided in Section 8.2(b) above, the Indemnified Party may
defend against the Third-Party Claim in any manner it may reasonably deem
appropriate.

-19-    

--------------------------------------------------------------------------------




(g)    In no event will the Indemnified Party consent to the entry of any
judgment on or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of each of the Indemnifying Parties.
ARTICLE IX
TERMINATION PRIOR TO CLOSING
Section 9.1    Termination of Agreement. This Agreement may be terminated at any
time prior to the Transaction Closing:
(h)    by the written agreement of National General and ACP;
(i)    by either ACP or National General in writing, if there shall be any
order, injunction or decree of any Governmental Entity which prohibits or
restrains any party from consummating the transactions contemplated hereby, and
such order, injunction or decree shall have become final and nonappealable;
(j)    by either ACP or National General in writing, if a Governmental Entity
shall have disapproved a Regulatory Approval;
(k)     unless ACP or National General otherwise agree in writing, upon the
withdrawal of filings submitted in connection with any Regulatory Approvals; or
(l)    automatically, following the termination of the Merger Agreement.
Section 9.2    Effect of Termination. In the event of termination pursuant to
Section 9.1, this Agreement shall become null and void and have no effect (other
than Section 5.3 (Public Announcements), Article VIII (Indemnification), this
Section 9.2 and Article X (General Provisions), all of which shall survive
termination of this Agreement), and there shall be no liability on the part of
ACP, the Tower Companies or National General or their respective directors,
officers and Affiliates, except (a) as liability may exist pursuant to the
sections specified in the immediately preceding parenthetical that survive such
termination and (b) that no such termination shall relieve any party from
liability for any willful and material breach by such party of any
representation, warranty, covenant or agreement set forth in this Agreement or
fraud. For purposes hereof, "willful and material breach" means a material
breach by a party of the applicable provision of this Agreement as a result of
an action or failure to act by such Person that it knew would result in a breach
of this Agreement.
ARTICLE X
GENERAL PROVISIONS
Section 10.1    No Survival of Representations, Warranties, Covenants and
Agreements. This Article X, Article VIII and the agreements of ACP and National
General contained in Article II, Article V and Article VI shall survive the
Effective Time. No other representations, warranties, covenants or agreements in
this Agreement shall survive the Effective Time.

-20-    

--------------------------------------------------------------------------------




Section 10.2    Fees and Expenses. Whether or not the transactions contemplated
hereby are consummated, each party hereto shall pay its own fees and expenses
incident to preparing for, entering into and carrying out this Agreement and the
consummation of the transactions contemplated hereby. For the avoidance of
doubt, ACP shall be solely responsible for the payment of all of the transaction
expenses incurred by or on behalf of ACP or the Tower Companies incident to the
transaction which is the subject of this Agreement, including investment banking
fees, accounting fees and legal fees.
Section 10.3    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, by facsimile (which is confirmed as provided
below) or sent by overnight courier (providing proof of delivery) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):
if to National General, to
National General Holdings Corporation
59 Maiden Lane, 38th Floor
New York, NY 10038
(212) 380-9479
Facsimile: (212) 380-9498    
Attention: Jeffrey Weissmann, Esq.


if to ACP, to

Washington Mall
7 Reid Street, Suite 404
Hamilton HM11 Bermuda
Attn: General Counsel
Notice given by personal delivery or overnight courier shall be effective upon
actual receipt. Notice given by facsimile shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient's normal business hours, or at the beginning of the recipient's next
Business Day if not received during the recipient's normal business hours. All
notices by facsimile shall be confirmed promptly after transmission in writing
by personal delivery or overnight courier.
Section 10.4    Interpretation. When a reference is made in this Agreement to a
section, exhibit or schedule, such reference shall be to a section of, or an
exhibit or schedule to, this Agreement unless otherwise indicated. The inclusion
of any information in the Disclosure Schedule will not be deemed an admission or
acknowledgment, in and of itself and solely by virtue of the inclusion of such
information in the Disclosure Schedule, that such information is required to be
listed in the Disclosure Schedule or that such items are material to the Tower
Companies. The specification of any dollar amount in the Disclosure Schedule is
not intended to imply that such amount, or higher or lower amounts is or is not
material for purposes of this Agreement and no party shall use the fact of the
setting forth of such amount in any dispute or controversy between the parties
as to whether any obligation, item or matter not described therein is or is not
material for purposes of this Agreement. Unless the Agreement specifically
provides otherwise, neither the specification of any item or matter in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in the Disclosure Schedule is intended to imply that such item or
matter, or

-21-    

--------------------------------------------------------------------------------




other items or matters, are or are not in the ordinary course of business
(except as expressly provided herein), and no party shall use the fact of the
setting forth or the inclusion of any such item or matter in any dispute or
controversy among the parties as to whether any obligation, item or matter not
described in this Agreement or included in any Disclosure Schedule is or is not
in the ordinary course of business for purposes of this Agreement (except as
expressly provided herein). The disclosure of an item in one section of the
Disclosure Schedule as an exception to a particular covenant, representation or
warranty will be deemed adequately disclosed as an exception with respect to all
other covenants, representations or warranties to the extent that the relevance
of such item to such other covenants, representations or warranties is
reasonably apparent on the face of such item, notwithstanding the presence or
absence of an appropriate section of the Disclosure Schedule with respect to
such other covenants, representations or warranties or an appropriate
cross-reference thereto. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words "include",
"includes" or "including" are used in this Agreement, they shall be deemed to be
followed by the words "without limitation." Whenever the singular is used
herein, the same shall include the plural, and whenever the plural is used
herein, the same shall include the singular, where appropriate.
Section 10.5    Entire Agreement; Third-Party Beneficiaries. This Agreement
(including all exhibits and schedules hereto) constitutes the entire agreement,
and supersedes all prior agreements, understandings, representations and
warranties, both written and oral, among the parties with respect to the subject
matter of this Agreement. National General has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of the transactions contemplated hereby and is capable of
bearing the economic risks thereof. Except as expressly provided herein, this
Agreement is not intended to confer upon any Person other than the parties
hereto any rights or remedies.
Section 10.6    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed entirely within that State, regardless
of the laws that might otherwise govern under any applicable conflict of laws
principles, except to the extent the provisions of the laws of Bermuda are
mandatorily applicable to the Merger.
Section 10.7    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties, and any such assignment that is not
consented to shall be null and void. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
Section 10.8    Dispute Resolution; Enforcement.
(a)    In the event of any dispute arising under this Agreement, prior to the
commencement of litigation, a senior officer of National General and a senior
officer of ACP shall attempt in good faith to resolve the dispute consistent
with the terms of this Agreement. If they are unable to resolve the dispute in
this manner within a reasonable period of time, the parties may pursue judicial
remedies with respect to such dispute. This section shall not apply to any
application to obtain emergency judicial intervention.

-22-    

--------------------------------------------------------------------------------




(b)    All actions and proceedings arising out of or relating to the
interpretation and enforcement of the provisions of this Agreement and in
respect of the transactions contemplated by this Agreement (except to the extent
any such proceeding mandatorily must be brought in Bermuda) shall be heard and
determined in the United States District Court for the Southern District of New
York and any Federal appellate court therefrom (or, if United States federal
jurisdiction is unavailable over a particular matter, the Supreme Court of the
State of New York, New York County) and the parties hereto hereby irrevocably
submit to the exclusive jurisdiction and venue of such courts in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum or lack
of jurisdiction to the maintenance of any such action or proceeding. The
consents to jurisdiction and venue set forth in this Section 10.8(b) shall not
constitute general consents to service of process in the State of New York and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto. Each party hereto agrees that service of process upon such party in any
action or proceeding arising out of or relating to this Agreement shall be
effective if notice is given by overnight courier at the address set forth in
Section 10.3 of this Agreement. The parties hereto agree that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, that nothing in the foregoing shall restrict any
party's rights to seek any post-judgment relief regarding, or any appeal from, a
final trial court judgment.
Section 10.9    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF, RELATED TO OR CONNECTED
WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
Section 10.10    Severability; Amendment and Waiver.
(a)    Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any Applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if

-23-    

--------------------------------------------------------------------------------




such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.
(b)    This Agreement may be amended, and the terms hereof may be waived, only
by a written instrument signed by each of the parties or, in the case of a
waiver, by the party waiving compliance.
(c)    No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
Section 10.11    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
[Signature Page Follows]





-24-    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, ACP and National General have caused this Agreement to be
signed by their respective officers thereunto duly authorized as of the date
first written above.


ACP RE, LTD




By /s/ Michael Karfunkel    
Name: Michael Karfunkel    
Title: Chairman    






NATIONAL GENERAL HOLDINGS CORP.




By /s/ Michael Weiner    
Name: Michael Weiner    
Title: Chief Financial Officer    





[Signature Page to Amended and Restated Personal Lines Master Agreement]

--------------------------------------------------------------------------------




Note: Exhibits A-H were previously included as Exhibits A-H to the Personal
Lines Master Agreement dated as of April 8, 2014 by and between ACP Re Ltd. and
the Company filed as Exhibit 10.22 to Amendment No. 1 to the Company’s
Registration Statement on Form S-1 (Registration No. 333-195262) filed with the
Securities and Exchange Commission on April 30, 2014 and are incorporated by
reference herein from such filing.
EXHIBIT A


LPT Agreement






--------------------------------------------------------------------------------






EXHIBIT B


Administrative Services Agreement






--------------------------------------------------------------------------------






EXHIBIT C


Personal Lines MGA Agreement






--------------------------------------------------------------------------------






EXHIBIT D


Personal Lines Reinsurance Agreement








--------------------------------------------------------------------------------






EXHIBIT E


Stop-Loss Agreement




--------------------------------------------------------------------------------






EXHIBIT F


Investment Agreement




--------------------------------------------------------------------------------






EXHIBIT G


Personal Lines Bill of Sale






--------------------------------------------------------------------------------






EXHIBIT H


Personal Lines SPA






--------------------------------------------------------------------------------






EXHIBIT I


Tower Companies
1.
CastlePoint National Insurance Company, an insurance company organized under the
laws of Illinois;

2.
North East Insurance Company, an insurance company organized under the laws of
Maine;

3.
Preserver Insurance Company, an insurance company organized under the laws of
New Jersey;

4.
York Insurance Company of Maine, an insurance company organized under the laws
of Maine;

5.
Massachusetts Homeland Insurance Company, an insurance company organized under
the laws of Massachusetts;

6.
Tower Insurance Company of New York, an insurance company organized under the
laws of New York;

7.
Tower National Insurance Company, an insurance company organized under the laws
of Massachusetts;

8.
Hermitage Insurance Company, an insurance company organized under the laws of
New York;

9.
CastlePoint Florida Insurance Company, an insurance company organized under the
laws of Florida; and

10.
CastlePoint Insurance Company, a New York property and casualty insurance
company.





